Name: Commission Regulation (EEC) No 1193/88 of 29 April 1988 laying down detailed rules for the application of the special arrangements for imports of bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals other than maize and rice covered by CN codes 2302 30 and 2302 40
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 88 Official Journal of the European Communities No L 111 /87 COMMISSION REGULATION (EEC) No 1193/88 of 29 April 1988 laying down detailed rules for the application of the special arrangements for imports of bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals other than maize and rice covered by CN codes 2302 30 and 2302 40 whether or not in the form of pellets, derived from the sifting, milling or other working of cereals other than maize and rice covered by CN codes 2302 30 nad 2302 40, fixed by the Commission pursuant to Article 2 (2) °f Regulation (EEC) No 1058/88 , shall be deducted from the levy applicable to the import in question in the Member State concerned. The levy shall be corrected beforehand, as the case may be, by the monetary coefficient, the monetary compensatory amount and any accession compensatory amount in force in the Member State at that date. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1058/88 of 28 March 1988 on the import of bran, sharps and residues derived from the sifting, milling or other working of cereals other than maize and rice and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (&gt;), and in particular Article 2 thereof, Whereas Regulation (EEC) No 1058/88 provides for a reduction in the levy for imports of bran, sharps and other residues from the sifting and milling of cereals other than maize and rice, for up to a maximum quantity of 550 000 tonnes per year ; Whereas the reduction in the levy must be limited to the maximum quantity provided for ; whereas provision should be made for licences for the import of the products in question under the said quota to be issued after a period for reflection and, as the case may be, on the fixing of a uniform percentage reduction in the quantities applied for, and for applications for licences to be withdrawn after the fixing of the percentage reduction where the quantity awarded no longer interests the operator concerned ; , Whereas the Community's commitment is subject to the condition that the supplier country applies to exports of the said products a special tax equal to that by which the variable compenent of the levy is reduced and provides satisfactory proof of payment of that tax ; whereas the detailed rules for that proof should be defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, &lt;&gt; 1 . Applications for import licences under the quota opened by Regulation (EEC) No 1058/88 shall be submitted to the competent authorities of each Member State by 1 p.m. Brussels time, each Monday or, if the latter is not a working day, the first following working day. 2. Member States shall forward applications for import licences to the Commission by telex by 6 p.m., Brussels time, at the latest on the day on which they are submitted as provided for in paragraph 1 . 3 . If applications for import licences exceed the quantities which may be committed for the current year with the reduction in the levy, the Commission shall fix a uniform percentage reduction in the quantities at the latest on the third day following the submission of applications . Applications for licences may be withdrawn within one day of the date of fixing of the percentage reduction . HAS ADOPTED THIS REGULATION : 4. Without prejudice to the application of paragraph 3, licences shall be issued on the fifth working day following the day on which applications are submitted. By way of/ derogation from Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 (2), the period of validity of licences shall be calculated from the day of actual issue. 5 . By way of derogation from Article 8 (4) of Regulation (EEC) No 3183/80, the quarltity released for free circuation may not be greater than that indicated in Sections 10 and 11 of the import licence. The figure 0 shall be entered to that end in Section 22 of the said licence . Article 1 The amount of the reduction in the variable component of the levy on imports of bran, sharps and other residues, (') OJ No L 104, 23. 4. 1988 , p. 1 . (2) OJ No L 338, 13 . 12. 1980, p. 1 . No L 111 /88 Official Journal of the European Communities 30 . 4. 88 Article 3 For products to be imported with a reduction in the levy as provided for in Article 1 ( 1 ) of Council Regulation (EEC) No 1058/88 , applications for import licences and licences shall bear : - (a) in Section 12, the words 'imports with reduced levy  ¢ Regulation (EEC) No 1058/88 ', (b) in Section 14, the name of the country in which the product originates . Licences shall make it compulsory to import from the said country. Article 4 1 . The reduced levy shall apply only where proof is provided of payment of the export tax. 2 . The proof referred to in paragraph 1 shall be provided by the entry on the certificate of origin for the goods of the amount of the tax levied per tonne, the words 'Special export tax levied' and the date of payment of the tax duly certified by the signature and stamp of a body listed in the Annex hereto . 3 . The model of the certificate of origin to be used for the purposes of this Regulation shall be determined in accordance with the procedure provided for in Article 14 of Council Regulation (EEC) No 802/68 ('). introduction of that certificate of origin, proof of payment of the export tax shall be provided by any customs export document provided that it includes the particulars required to identify the goods, the amount of the tax levied per tonne^ the words 'Special export tax levied' $nd the date of payment of the tax certified by the signature and stamp of a body listed in the Annex hereto. Article 6 When the declaration of entry for free circulation is accepted, the amount of the export tax levied shall be compared with the amount fixed pursuant to Article 2 (2) of Regulation (EEC) No 1058/88 . If the amount of the export tax levied is expressed in a currency other than that of the Member State of import, the rate of exchange used shall be the latest selling rate recorded on the most representative exchange market or markets of that Member State on the date of payment of the export tax. The export tax levied shall be deemed to correspond to the amount fixed pursuant to Article 2 (2) of Regulation (EEC) No 1058/88 where comparison shows that the export tax expressed in the currency of the Member State of import is not less than that amount. Where the tax levied by the exporting country is less than the amount fixed pursuant to Article 2 (2) of Regulation (EEC) No 1058/88 , the reduction shall be limited to the amount levied. Article 5 Until the introduction of the model of the certificate of origin referred to in Article 4 and until 1 January 1989 at the latest, and for products exported before the Article 7 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 30 . 4. 88 Official Journal of the European Communities No L 111 /89 ANNEX List of bodies in exporting countries empowered to certify payment of the export tax Argentina : Junta Nacional de Granos